Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claim objections and rejections under 35 USC § 112 (b) or second paragraph (pre-AIA ) have been withdrawn due to claim amendments. The nonstatutory double patenting rejections have been withdrawn due to the filing of a terminal disclaimer to U.S. Patent No. 10,597,638.  
The declaration under 37 C.F.R. submitted by Silva on Sept. 18, 2019, in the parent application No. 13/932468 provides evidence demonstrating that the cells produced by the method of the claimed invention are different from the cells produced by the method of WO ‘613. Specifically, the data demonstrates differences in the expression of Leptin, FABP4, and UCP1 and differences in oil red positive lipid staining between the cells obtained by the differentiation method disclosed in WO ‘613 and the cells obtained by claimed differentiation method even under different levels of oxygen and different levels of human platelet lysate within the claimed ranges (See Table 1 on pg. 12 of Declaration).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 6, 7, 13-18, and 26 are allowed.  


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632